Citation Nr: 0316329	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-00 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder 
as a result of in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied the veteran's claim of 
entitlement to service connection for a respiratory disorder, 
asserted as secondary to in-service asbestos exposure.  The 
veteran perfected a timely appeal of the determination to the 
Board.  

When this matter was previously before the Board in February 
2001, it was remanded for further development and 
adjudication.  


REMAND

In an April 2003 letter, the Board informed the veteran of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) and its 
impact on his claim, and notified him that he had thirty days 
from the date of the letter to respond.  In Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
thirty-day period set forth in 38 C.F.R.§ 19.9(a)(2)(ii) on 
the basis that it was inconsistent with 38 U.S.C.A. 
§ 5103(a), which provides that an appellant has one year to 
respond.  Because the one-year period has not passed, and the 
veteran has not waived the one-year time period, the Board 
cannot decide the claim.  As such, in light of the Federal 
Circuit's decision, the case must be remanded.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information not previously provided to 
the Secretary is necessary to 
substantiate the veteran's claim.  The 
letter should also specifically inform 
the veteran of which portion of the 
evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on his behalf.  
The veteran must also be advised that he 
has one year from the date of such notice 
to submit evidence.  His claim cannot be 
adjudicated prior to the end of the one-
year period unless he informs the RO that 
he has no additional evidence to submit 
or waives the one-year time period.  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claim.  The RO must provide 
adequate reasons and bases for its 
determination, addressing all issues and 
concerns that were noted in this REMAND, 
and he and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


